United States District Court
Northern District of California

\lO\U\-bb~>l\.)

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

ANDRE JUSTE,
Plaintiff,

V.

DEPARTMENT OF HOMELAND
SECURITY,

Defendant.

 

 

SAN JOSE DIVISION

Case No. 18-CV-07226-LHK
ORDER OF TRANSFER

Petitioner, an immigration detainee, has filed a federal petition for writ of habeas corpus,

under 28 U.S.C. § 2241. Petitioner is currently being held at the Buffalo F ederal Detention

Facility in Batavia, New York. Petitioner’s underlying federal habeas petition appears to be

challenging his current detention.l

 

1 To the extent petitioner intends to challenge an order of removal, the Court notes that it lacks
jurisdiction to consider Such a challenge See 8 U.S.C. § 1252(a)(5) (“a petition for review filed
with an appropriate court of appeals in accordance with this section shall be the sole and exclusive
means for judicial review of an order of removal”); see also Ching v. Mayorkas, 725 F.3d 1149,
1154 (9th Cir. 2013) (“the district court lacked jurisdiction to consider that claim because a
petition for review with the court of appeals is the “sole and exclusive means for judicial review of

an order of removal”).

Case No. lS-CV-07226-LHK
ORDER

 

United States District Court
Northem District of California

\C 00 \l O’\ U'l -I> bJ l\) »- .

NNNNNNNNv-‘»-*»-»-‘»-»-»-»-»-¢»_
§\IO\LI\-PL»JN*-‘O\DOC\!O\U'|-PWN\-*O

 

 

Section 2241 allows “the [U.S.] Supreme Court, any justice thereof, the district courts and
any circuit judge” to grant Writs of habeas corpus “within their respective jurisdictions.” 28
U.S.C. § 2241(a). “[F]or core habeas petitions challenging present physical confinement,
jurisdiction lies in only one districts the district of confinement.” Rumsfeld v. Padilla, 542 U.S.
426, 442-43 (2004'). Where a petitioner is incarcerated in one state and files a § 2241 petition in a
federal district court in another state, therefore, the federal district court lacks jurisdiction over his
custodian to effect process or enforce its orders and must accordingly transfer or dismiss the
petition. See, e.g., United States v. Giddings, 740 F.2d 770, 771 (9th Cir. 1984) (no jurisdiction in
Washington to address a petition where inmate incarcerated in Kansas).

Because petitioner is incarcerated within the Western District of New York, this case is
TRANSFERRED to the U.S. District Court for the Western District of New York. See 28 U.S.C.
§ l404(a). The Clerk shall transfer this matter forthwith.

IT IS SO ORDERED.

Dated; 3/1¢1/21>1°1 V(J/W,L</>t /M

LUCY H. Kolil}
United States District Judge

Case No. lS-CV-07226-LHK
ORDER

 

